Weight, C. J.
Counsel for appellant present but one question and that is whether service upon one member of the firm, after its dissolution, is service upon all, or must each member of the former partnership have notice.
We incline to the opinion that section 1728 of the Code, only applies to cases where the service is made during the continuance of the partnership. Without however passing more definitely upon this question, we are clearlyof opinion that in this instance there was no abuse of the discretion lodged with the court, on the subject of setting aside a default. The service was made upon the party interested in effect in having plaintiff procure a judgment. The interest of Pence was clearly adverse to that of Parkhurst. Under such circumstances, this service was not good against Pence. This case is but little different from what it would have been if Parkhurst had sued and had service made on himself.
The order setting aside the judgment is affirmed.